REQUESTED BY: R. J. Barnica, Morrill County Attorney, Bridgeport, Nebraska.
Is Morrill County responsible for the costs of reestablishing and perpetuating survey corners in surveys requested by private individuals in the following situations:
a. Reestablishing and perpetuating a corner which seemingly was never perpetuated in an original survey and there have been no supplemental surveys?
b. Reestablishing and perpetuating a lost corner, where the original corner has been lost and the original survey does not contain reliable measurements to find same?
c. Reestablishing and perpetuating a corner which was originally established, lost, reestablished and now lost again?
No, in all three instances, unless within the purview of existing specific statutes.
Specific statutes referred to above as placing a responsibility upon county boards are Sections 23-301 to23-303, R.R.S. 1943, which, by majority vote of the people, provide for a partial or whole county resurvey to reestablish the original corners of the United States survey, and Sections 39-1410 and 39-1708, R.R.S. 1943, which are highway statutes dealing with perpetuation of corners.
The costs of a county resurvey under the provisions of Sections 23-301 to 23-303, R.R.S. 1943 are payable by the county, either out of the county general fund if money is there available for that purpose or by bond issue or special tax levy if approved by the voters. The resurvey is made through the State Board of Educational Lands and Funds by a competent deputy state surveyor assisted by the county surveyor. Payment to the county surveyor would be made under the provisions of Section 33-116, R.R.S. 1943, the statute providing for compensation of county surveyors. Payment to the deputy state surveyor would be made in accordance with Section 84-409, R.R.S. 1943, the statute concerned with State Surveyor survey fees.
Section 39-1410, R.R.S. 1943, requires the county board to cause existing government corners along section lines on which public roads have been opened to be perpetuated and to locate lost or obliterated on such lines. Section 39-1708, R.R.S. 1943, requires the county board to cause to be perpetuated the existing corners of land surveys along the public roads and highways where such corners are liable to destruction, either by public travel or construction or maintenance. In both cases, the county surveyor would be entitled to compensation for work done under these statutes in accordance with the provisions of Section 33-116, R.R.S. 1943.
Said Section 33-116, supra, is regarded as applicable in situations where the county board has requested the county surveyor to perform services or where a statutory duty has been imposed upon the board. It sets forth the costs payable for services rendered to the county. As stated before, services are rendered to the county only at its request, or when required by specific statute.